In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 16‐2208, 16‐2676 & 16‐3975

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,

                                 v.


TOBY JONES, MARIO WHITFIELD, and
KELSEY JONES,
                                             Defendants‐Appellants.


        Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
             No. 14 CR 155 — Amy J. St. Eve, Judge. 



    ARGUED MAY 25, 2017 — DECIDED SEPTEMBER 20, 2017


   Before  WOOD,  Chief  Judge,  and  BAUER  and  HAMILTON,
Circuit Judges.
    BAUER,  Circuit  Judge.  In  December  2013,  a  confidential
informant  (“CI”)  informed  the  Bureau  of  Alcohol,  Tobacco,
Firearms,  and  Explosives  about  Defendant  Toby  Jones,  the
leader of a drug‐distribution operation on Chicago’s West Side.
2                                Nos. 16‐2208, 16‐2676 & 16‐3975

The  CI  introduced  Toby  and  his  brother,  Defendant  Kelsey
Jones,  to  ATF  Agent  Christopher  Labno,  who  posed  as  a
firearms  and  drug  dealer.  During  several  controlled  drug
purchases, Toby negotiated a drugs‐for‐guns transaction with
Agent  Labno.  Eventually,  Toby  instructed  one  of  his  drug
workers,  Wesley  Fields,  to  complete  the  transaction;  Fields
was arrested immediately after the exchange. Thereafter, Toby
and Kelsey engaged in a week‐long effort to track down and
kill the CI who arranged the deal, resulting in two separate
shootings.  In  the  later  shooting,  Kelsey  fled  the  scene  in  a
getaway  car  driven  by  Defendant  Mario  Whitfield,  whose
counsel filed an Anders brief that we consider later on.
    Toby  and  Kelsey  were  later  arrested,  charged,  and  con‐
victed of several crimes based on these events. Now, they both
raise challenges to those convictions; Kelsey also challenges his
sentence. We affirm. 
                       I.  BACKGROUND
    A. Facts
    Kelsey was tried by jury, and Toby proceeded to a bench
trial. At this joint trial, the government established the follow‐
ing  facts,  which  we  view  in  the  light  most  favorable  to  the
prosecution. See United States v. Resnick, 823 F.3d 888, 893 (7th
Cir. 2016).
        1. Kelsey’s Role
    Kelsey worked for Toby, selling crack cocaine and heroin
to customers. He used a cell phone, which Toby provided, to
take  orders  from  and  make  deliveries  to  customers;  he  and
Fields  worked  the  drug  phone  in  alternating  shifts.  After
Nos. 16‐2208, 16‐2676 & 16‐3975                                  3

Kelsey completed a drug sale, he brought the money back to
Toby.  Kelsey  also  packaged  drugs  for  Toby  and  provided
security  to him during drug  sales.  Particularly,  he  provided
security for Toby and packaged the drugs that were sold to
Agent Labno on March 19, 2014. In addition, Kelsey allowed
Toby to store drugs in his apartment.
       2. Drugs‐For‐Guns Exchange
     Between December 2013 and March 2014, the CI and Agent
Labno met with Toby six times to purchase crack cocaine with
all  purchases  taking  place  near  the  CI’s  apartment  building
located at 464 North Austin Boulevard, Oak Park, Illinois. All
these meetings were audio and video recorded. At several of
these meetings, Toby discussed the purchase of guns.
     On January 15, 2014, Toby told Agent Labno that he wanted
to  purchase  a  handgun  capable  of  holding  30  rounds  of
ammunition in the magazine, but not to discuss guns over the
phone.  On  February  4,  2014,  Agent  Labno  showed  Toby
pictures of guns that he said he had for sale. When shown the
picture, Toby specifically asked Agent Labno about the cost
of  the  Glock  with  an  extended  magazine  and  extended  clip
(“Glock”). Agent Labno responded that he wanted approxi‐
mately $450 or “six jabs” of crack cocaine. (One jab is a package
that typically contains 10 to 12 individual use amounts of crack
cocaine or heroin.) Toby responded, “Yeah,” and told Agent
Labno to bring the Glock to him. He also told Agent Labno
that  he  wanted  to  purchase  the  Glock  for  himself  and  the
Beretta pistol for “somebody else.” 
   On February 26, 2014, the CI and Agent Labno met with
Toby to conduct another controlled purchase of crack cocaine.
4                                Nos. 16‐2208, 16‐2676 & 16‐3975

There, Toby confirmed his intention to purchase the Glock in
exchange for crack cocaine. Similarly, Toby, who was accompa‐
nied by Kelsey, confirmed that same intention to Agent Labno
at a controlled purchase of crack cocaine on March 19, 2014.
   On  March  25,  2014,  Agent  Labno  and  the  CI  placed  a
recorded call to Toby. The CI asked Toby if he still wanted to
purchase guns from Agent Labno. Toby responded, “Hell yeah
I want them.” Further, Toby stated, “I just want that [Glock],
man.” Agent Labno confirmed with Toby that the price was six
jabs for the Glock.
   On  March  26,  2014,  Toby  sent  a  text  message  to  Agent
Labno, explaining that he was sending Fields to conduct the
guns‐for‐drugs  exchange.  Agent  Labno  confirmed  that  the
price  was  six  jabs  of  crack  cocaine  for  the  Glock.  Toby  re‐
sponded, “Yep.” 
    Around the same time, Toby called Fields to meet him at
Kelsey’s apartment to pick up the crack cocaine to pay for the
Glock. Toby gave Fields six jabs of crack cocaine and approxi‐
mately $450 in cash; he instructed Fields to purchase the Glock
for  him  and  an  additional  gun  for  himself.  He  further  in‐
structed  Fields  to  bring  the  Glock  “straight  to  him”  after
purchasing it. 
   Upon Toby’s instruction, Fields then met with Agent Labno
and  the  CI.  Agent  Labno  presented  Fields  with  multiple
guns. Fields picked out the Glock for Toby and the Beretta for
himself. He was immediately arrested after he gave the crack
cocaine and cash to Agent Labno in exchange for the guns.
Nos. 16‐2208, 16‐2676 & 16‐3975                                      5

   About  an  hour  after  Fields’  arrest,  the  CI  called  Toby,
asking  about  his  payment  for  arranging  the  drugs‐for‐guns
transaction. Toby told the CI that Fields had not returned from
the drugs‐for‐guns transaction, and he asked the CI when he
had  last  seen  Fields.  Toby  assured  the  CI  that  he  would  be
paid for arranging the deal. 
    ATF agents placed the CI  in  a hotel room where he  was
instructed  to  stay  until  Toby  was  in  custody.  Despite  these
instructions, the CI drove back to his apartment. During the
drive,  the  CI  received  an  incoming  call  from  Toby  who
sounded agitated and repeatedly asked the CI about the CI and
Fields’  whereabouts.  The  CI  told  Toby  that  he  was  driving
back to his apartment and that he had completed the gun deal
with  Fields  earlier  that  day,  but  he  did  not  know  Fields’
current  location.  Toby  placed  a  total  of  12  outgoing  calls  to
Fields and 15 outgoing calls to the CI in the hours after Fields’
arrest. Toby sent Fields a text message, telling him to “Call me
let me know you alright.” 
        3. Retaliation Conspiracy 
    On March 27, 2014, shortly after midnight, Kensha Barlow
was shot in his apartment located at 464 North Austin Boule‐
vard, Oak Park, Illinois (the CI lived in the same building, but
in the unit on the floor below). Barlow heard someone knock
on his door and asked who was there. A male voice responded:
“It’s  me  …  You  know  who  it  is,  open  the  fucking  door.”
Barlow  looked  through the  door’s peephole,  but the  person
in the hallway covered the peephole with a finger. Once the
other person removed his finger from the peephole, Barlow
saw two males standing in the hallway; he did not know who
6                               Nos. 16‐2208, 16‐2676 & 16‐3975

either  of  the  individuals  were.  Shortly  after,  Barlow  heard
shots ring out, and he was shot in the leg. (He later identified
Toby as one of these two males.)
    Around March 30, 2014, Kelsey called Marty Smith, one of
his drug customers, and asked Smith to come to his apartment.
Smith  and  the  CI  knew  each  other  and  lived  in  the  same
apartment  building.  When  Smith  arrived  at  Kelsey’s  apart‐
ment, Toby and Kelsey were there. Kelsey questioned Smith
about the CI’s whereabouts  and what kind of car he  drove.
Smith told Kelsey that he had not seen the CI recently. 
   On April 2, 2014, the CI’s brother (“Mark”) and sister‐in‐
law (“Christy”) came to Chicago to stay with the CI in his hotel
room.  Mark,  Christy,  and  the  CI  drove  around  the  CI’s
neighborhood. Near the CI’s apartment building, the CI saw
Kelsey wearing a black‐hooded sweatshirt. The CI observed
that Kelsey “looked right at” him. 
    Around  7:24  p.m.  that  evening,  Kelsey  called  Smith  and
asked him if there were any cameras in the parking lot outside
of the CI’s (and Smith’s) apartment building. At approximately
8:55 p.m., the CI drove back to his apartment with Mark and
Christy. Once the CI parked his vehicle, Kelsey exited a red
minivan nearby, approached the CI’s vehicle, and fired three
shots  at  the  CI.  Kelsey  fired  a  fourth  shot,  which  struck
through the CI’s shoulder and grazed Mark’s head.
    The CI, Mark, and Christy exited the CI’s vehicle and ran
in different directions. Christy ran towards the red minivan
and saw Whitfield in the driver’s seat. Whitfield drove into the
alleyway  behind  the  apartment  building,  picked  up  Kelsey,
and fled  the scene with him. Before and after this shooting,
Nos. 16‐2208, 16‐2676 & 16‐3975                                    7

there were many phone calls between Kelsey and Toby, and
between Toby and Whitfield. 
   On  April  5,  2014,  Kelsey  was  arrested  at  his  residence.
During a search of Kelsey’s apartment, agents recovered four
dark  sweatshirts  on  Kelsey’s  bedroom  floor.  Several  of  the
sweatshirts tested positive for the presence of gunshot residue.
Toby was arrested on April 20, 2014. 
   B. Procedural History
    On September 17, 2015, Toby and Kelsey were charged in
a fifteen‐count third superseding indictment. They were both
charged with conspiracy to distribute cocaine base, in violation
of 21 U.S.C. § 846 (Count 1); distribution of cocaine base, in
violation  of  21  U.S.C.  §  841(a)(1)  (Count  7)  (based  on  the
March  19,  2014,  drug  deal);  and  conspiracy  to  kill  another
person with intent to retaliate against an informant, in viola‐
tion of 18 U.S.C § 1513(f) (Count 10). Toby was charged with
additional counts of distributing cocaine base, in violation of
21  U.S.C.  §  841(a)(1)  (Counts  2  through  8);  possession  of  a
firearm in furtherance of a drug crime, in violation of 18 U.S.C.
§ 924(c) (Count 9) (based on the March 26, 2014, drugs‐for‐guns
exchange);  attempt  to  kill  another  person  with  intent  to
retaliate  against  an  informant,  in  violation  of  18  U.S.C.
§  1513(a)(1)(B)  (Count  11)  (based  on  the  March  27,  2014,
shooting of Barlow); and discharging a firearm during a crime
of violence, in violation of 18 U.S.C. § 924(c) (Count 12) (same).
Kelsey  was  also  charged  with  violations  of  §  1513(a)(1)(B)
and  §  924(c)  (Counts  13  and  14,  respectively)  (based  on  the
April 2, 2014, attempted murder of the CI).
8                                Nos. 16‐2208, 16‐2676 & 16‐3975

    Prior to trial, Toby moved to suppress Barlow’s identifica‐
tion  of  him.  The  court  denied  the  motion,  finding  that  the
agent’s identification procedure was not suggestive. Thereaf‐
ter, Toby pleaded guilty to Counts 1 through 7 and proceeded
to  a  bench  trial;  the  court  found  him  guilty  on  Counts  8
through 12. Toby moved for a judgment of acquittal or a new
trial;  the  court  denied  the  motion.  At  sentencing,  Toby  was
sentenced to a total of 40 years’ imprisonment. Toby appealed. 
    Kelsey moved to suppress evidence found at his apartment.
After  a  suppression  hearing,  the  court  denied  the  motion,
finding that Kelsey had given oral consent to the search. At
trial, Kelsey requested that a buyer‐seller instruction be given
to the jury. The court denied this request but, in the alternative,
proposed that the jury be instructed that Kelsey had obtained
drugs for personal use, and that such evidence could not be
used to prove the existence of a conspiracy or to prove that he
became a member of a conspiracy. Kelsey accepted the court’s
proposed alternative instruction, but preserved his objection to
the denial of his request.
    On January 26, 2016, the jury returned guilty verdicts on all
counts against Kelsey. Kelsey moved for judgment of acquittal
or a new trial. The court denied the motion. 
    The Probation Office prepared the Presentence Investiga‐
tion Report, recommending a two‐level sentencing enhance‐
ment for obstruction of justice based on perjured testimony at
the suppression hearing, see U.S.S.G. § 3C1.1, and a two‐level
sentencing enhancement for causing a serious bodily injury to
the  CI  and  Mark,  see  U.S.S.G.  §  2A2.1(b)(1)(B).  Kelsey  filed
objections  to  the  PSR,  arguing  that  his  testimony  did  not
Nos. 16‐2208, 16‐2676 & 16‐3975                                                  9

amount to an obstruction of justice and that the shooting of the
CI  and  Mark  did  not  constitute  a  serious  bodily  injury.  At
sentencing,  the  court  rejected  these  two  objections  and  sen‐
tenced  Kelsey  to  a  total  of  35  years’  imprisonment.  Kelsey
appealed. 
                            II.  DISCUSSION
    A. Toby’s Challenges
    Toby raises two main arguments on appeal: first, he argues
that there was insufficient evidence to support his conviction
for  possession  of  a  gun  in  furtherance  of  a  drug  trafficking
crime;1 second, he challenges the district court’s denial of his
motion to suppress Barlow’s eyewitness identification of him. 
         1. Sufficiency of the Evidence
    “When  reviewing  a  challenge  to  the  sufficiency  of  the
evidence, we view the evidence in the light most favorable to
the prosecution and ask whether any rational trier of fact could
have  found  the  essential  elements  of  the  crime  beyond  a
reasonable doubt.” United States v. Moshiri, 858 F.3d 1077, 1081
(7th  Cir.  2017)  (citation  and  quotation  marks  omitted).  In
conducting  this  evaluation,  we  neither  assess  credibility
determinations nor reweigh the evidence. Id. A defendant who
challenges the sufficiency of the evidence against him “faces a



1
     Toby  also  argues  that  there  was  insufficient  evidence  to  support  his
convictions based on his involvement in the Barlow shooting. He contends
that  the  evidence  of  the  shooting  stems  from  unreliable  testimony.  We
decline his invitation to second‐guess the trier of fact’s credibility determi‐
nations.
10                               Nos. 16‐2208, 16‐2676 & 16‐3975

formidable burden.” United States v. Goree, 756 F.3d 522, 525
(7th Cir. 2014) (citation omitted).
    Section 924(c)(1)(A) prescribes an enhanced penalty for a
person  who  possesses  a  gun  “in  furtherance  of”  a  drug
trafficking crime. 18 U.S.C. § 924(c)(1)(A). Toby argues that the
evidence was insufficient to find that he was in possession of
a  gun  and,  even  if  he  had  been,  the  possession  was  not  “in
furtherance of” a drug trafficking crime. See id. 
     To  establish  that  Toby  possessed  a  gun,  the  government
relied on a theory of constructive possession. See United States
v. McAnderson, 914 F.2d 934, 947 (7th Cir. 1990) (“Possession of
a firearm may be either actual or constructive.”). “Constructive
possession  is  a  legal  fiction  whereby  a  person  is  deemed  to
possess [a gun] even when he does not actually have immedi‐
ate, physical control of the [gun].” United States v. Schmitt, 770
F.3d 524, 534 (7th Cir. 2014) (quoting United States v. Griffin, 684
F.3d 691, 695 (7th Cir. 2012)). “Constructive possession may be
established by demonstrating that the defendant knowingly
had the power and intention to exercise dominion and control
over the [gun], either directly or through others, thus establish‐
ing a nexus between himself and the [gun].” United States v.
Katz, 582 F.3d 749, 752 (7th Cir. 2009) (collecting cases).
   The government presented sufficient evidence to show that
Toby  was  in  constructive  possession  of  a  gun.  On  several
occasions,  Toby  explicitly  communicated  his  intention  to
acquire the Glock from Agent Labno. The terms of the agree‐
ment between Toby and Agent Labno were clear: six jabs of
crack cocaine for the Glock. Toby repeatedly confirmed that he
wanted to purchase the Glock and agreed to the terms of the
Nos. 16‐2208, 16‐2676 & 16‐3975                                   11

deal,  such  as  the  confirmation  he  gave  Agent  Labno  on
March 19 and March 25, 2014. 
    Toby  exercised  control  over  the  gun  through  Fields.  As
characterized by the district court, Fields was simply Toby’s
“middleman.”  Toby  informed  Agent  Labno  that  he  was
sending Fields to complete the transaction. Fields testified that
Toby gave him six jabs of crack cocaine and $450 on March 26,
2014. He also testified that he was instructed to take the drugs
and cash to the transaction with Agent Labno to purchase the
Glock and a gun for himself. Toby instructed Fields to bring
the Glock to him immediately after the exchange. Moreover,
Toby’s  calls  with  the  CI  shortly  after  Field’s  arrest  demon‐
strated that Toby expected Fields to bring the Glock to him.
Accordingly, the government provided sufficient evidence to
establish that Toby constructively possessed a gun.
    Since  we  have  concluded  that  Toby  constructively  pos‐
sessed the gun, we now consider whether he possessed the gun
“in  furtherance  of”  a  drug  trafficking  crime.  See  18  U.S.C.
§ 924(c). We have previously concluded that, “when a defen‐
dant  receives  a  gun  for  drugs,  he  takes  possession  of  the
firearm in a way that furthers, advances, or helps forward the
distribution of drugs.” United States v. Doody, 600 F.3d 752, 755
(7th Cir. 2010) (quotations and brackets omitted). That is what
occurred here. 
    Toby claims that there is insufficient evidence to establish
the in‐furtherance‐of element because Fields exchanged drugs
for one gun and cash for the other, and there was insufficient
evidence  to  show  which  gun  was  purchased  with  cash  and
which with drugs. This argument is unavailing. The evidence,
12                              Nos. 16‐2208, 16‐2676 & 16‐3975

including the conversations between Toby, Agent Labno, and
the CI, makes it clear that Toby intended to purchase the Glock
for himself in exchange for six jabs of crack cocaine. We agree
with the district court that it does not matter whether Fields
was aware of the specifics of the deal. Instead, what matters is
that Toby agreed to exchange six jabs of  crack cocaine for a
Glock. 
    Toby’s constructive possession of the gun, through Fields,
was an essential component of the drugs‐for‐guns transaction.
The  transaction  would  not  have  occurred  if  it  was  not  for
taking  possession  of the gun. Because Toby,  through  Fields,
received a gun for drugs, the government presented sufficient
evidence that he possessed the gun in a way that furthered his
distribution of drugs.
       2. Photo Lineup
    Next,  Toby  challenges  the  district  court’s  denial  of  his
motion to suppress Barlow’s identification of him. We review
a district court’s denial of a motion to suppress an identifica‐
tion de novo, with “due deference to [its] findings of historical
fact.” United States v. Sanders, 708 F.3d 976, 984 (7th Cir. 2013)
(citation omitted).
    Due  process  forbids  law  enforcement  from  using  an
“identification procedure that is both suggestive and unneces‐
sary.” Perry v. New Hampshire, 565 U.S. 228, 239 (2012). Even
when such a procedure is used, suppression of the identifica‐
tion is not the inevitable result. Id. Suppression follows “only
when  there  is  a  very  substantial  likelihood  of  irreparable
misidentification … .” United States v. Johnson, 745 F.3d 227, 229
(7th  Cir.  2014)  (citation  and  quotation  marks  omitted).  To
Nos. 16‐2208, 16‐2676 & 16‐3975                                   13

determine whether a specific identification procedure offends
due process, we follow a two‐prong approach: (1) we consider
whether the defendant has established that the procedure was
“both  suggestive  and  unnecessary[;]”  and,  if  so,  (2)  “we
examine  the  ‘totality  of  the  circumstances’  to  determine
whether  other  indicia  of  reliability  outweigh  the  corrupting
effect  of  law  enforcement  suggestion.”  Sanders,  708  F.3d  at
983–984 (citations, alterations, and quotation marks omitted).
    During the suppression hearing, five witnesses were called
to testify, and the parties stipulated to the testimony of two
other witnesses. According to the testimony presented, Barlow
went to the Oak Park Police Station and met with Detective
Robert Taylor on April 2, 2014. Detective Taylor testified that
he assembled two color photo lineups based on information he
obtained from the ATF. He also testified that, when he showed
Barlow  the  lineup,  Barlow  paused  over  Toby’s  arrest  photo
twice.  Barlow’s  testimony  corroborated  that  he  paused  at
Toby’s  photo  because  he  recognized  him  as  the  shooter.
According to Barlow, he denied any recognition because he did
not want to get involved and feared for his safety. 
    The evidence at the suppression hearing also established
that  Barlow  was  arrested  for  drug  activity  unrelated  to  this
case and was interviewed by Agent Labno on June 2, 2014. At
the ATF offices, Barlow told the agents that he viewed a photo
lineup at the Oak Park Police Station on March 28, 2014, and
stated  that  his  shooter  was  depicted  in  that  lineup.  Agent
Labno printed large scale pictures of each of the six individuals
in the photo lineup, intending to display the photos for Barlow
in the same order as the previous lineup.
14                               Nos. 16‐2208, 16‐2676 & 16‐3975

    When Agent Labno entered the room where Barlow was
sitting,  he  held  the  six  photos  in  the  order  of  the  previous
lineup. However, the top three photos were more prominent
than the other photos in the stack. Toby’s arrest photo was the
third photo from the top and just as visible to Barlow as the top
two photos. Before Agent Labno had the opportunity to place
the  individual  photos  on  the  table,  Barlow  identified  his
shooter  as  the  person  in  Toby’s  arrest  photo.  Agent  Labno
realized that the identification was not ideal, so he placed the
photos on the table in the same order as the previous photo
lineup as he initially intended to do. Barlow identified Toby
again. Agent Labno then printed off a black and white copy of
the photo lineup that Detective Taylor had shown him; Barlow
again identified Toby.
    First,  Toby  claims  that  the  identification  procedure  was
unduly suggestive because Agent Labno showed Barlow the
same arrest photo of Toby that was contained in the array first
administered by Detective Taylor. We disagree. As an initial
matter, “there is nothing per se impermissible about placing
the same suspect in two different identification procedures.”
United States v. Griffin, 493 F.3d 856, 865 (7th Cir. 2007) (citation
omitted). The “danger to be avoided in identification proce‐
dures  is  that  of  orchestrating  the  procedure  so  that  …  the
procedure implicitly suggests to the witness that ‘this is the
man.’” Gregory‐Bey v. Hanks, 332 F.3d 1036, 1045 (7th Cir. 2003).
Here, Toby’s argument ignores the fact that, in both identifica‐
tion procedures, Barlow was shown not only the same arrest
photo of Toby, but the same arrest photo of five other individ‐
uals. Given that the six photos were the same in both identifi‐
cation procedures, we do not see how Toby can seriously claim
Nos. 16‐2208, 16‐2676 & 16‐3975                                        15

that the use of the same arrest photo implicitly suggested that
he was the shooter. 
    Second,  Toby  argues  that  the  officers  failed  to  use  best
practices when conducting the identification procedures. Toby
observes  that  we  have  previously  suggested  that  an  officer
should  show  photos  sequentially  rather  than  as  part  of  an
array.  See  United  States  v.  Ford,  683  F.3d  761  (7th  Cir.  2012).
However, we have noted that “some recent research has called
into question the view that sequential presentation of photo‐
graphs is superior to photo spreads.” Johnson, 745 F.3d at 228.
Because Toby does not address Johnson, we find his argument
unpersuasive.  Toby’s  other  “best  practices”  challenges  are
undeveloped or have been addressed in Johnson. 
    Third,  Toby  contends  that  it  was  unduly  suggestive  for
Agent Labno to display Toby’s photo on  top of the stack  of
photos. As the government notes, this is a mischaracterization
of the record. The record shows that Agent Labno walked into
the room where Barlow was waiting with six individual photos
in his hand, while the top three were more prominent than the
others.  Toby’s  photo  was  included  in  the  three  photos  that
were  more  prominent,  but  it  was  no  more  prominently
displayed than the other two more prominent photos. More‐
over, Toby’s photo, like the other two, was previously viewed
at the initial identification procedure. 
   Lastly,  Toby  argues  that  the  two  months  elapsed  time
between  the  identifications  made  it  unduly  suggestive.  We
disagree. We have previously held that two months between
identification procedures mitigated the suggestiveness of an
identification procedure. Griffin, 493 F.3d at 865–866; see also
16                               Nos. 16‐2208, 16‐2676 & 16‐3975

Sanders, 708 F.3d at 989 (collecting cases). We conclude that the
identification procedure was not unduly suggestive. 
     B. Kelsey’s Challenges
    Kelsey challenges the sufficiency of the evidence to sustain
his  convictions  on  several  counts.  He  also  argues  that  the
district  court  erred  in  its  application  of  two  sentencing  en‐
hancements. 
        1. Sufficiency of the Evidence
    Kelsey contends that the government presented insufficient
evidence to sustain his convictions on Count 10, Count 13, and
Count  14.  Specifically,  he  argues  that  there  was  insufficient
evidence to prove that he shot the CI on April 2, 2014, and that
he  had  the  retaliatory  intent  as  required  for  Count  10  and
Count 13.
    A defendant is guilty of retaliating against a witness if he
attempts to kill a person with intent to retaliate against that
person for “providing to a law enforcement officer any infor‐
mation relating to the commission or possible commission of
a Federal offense … .” 18 U.S.C. § 1513(a)(1)(B). Section 1513(f)
makes it a crime to conspire to commit the offense of retalia‐
tion. Section 924(c)(1)(A)(iii) prescribes an enhanced penalty
for anyone who discharges a firearm “during and in relation
to” any crime of violence.
    Here,  the  government  presented  sufficient  evidence  to
establish  that  Kelsey  was  the  person  who  shot  the  CI  on
April 2, 2014. The CI and Mark testified that they got a clear
view of Kelsey’s face on the day that they were shot and they
both  identified  him  in  court  as  the  person  who  shot  them.
Nos. 16‐2208, 16‐2676 & 16‐3975                                       17

Kelsey simply challenges those witnesses’ credibility, noting
Mark’s  drug  use  and  inconsistencies  with  the  CI’s  initial
description of the person who shot him. These concerns were
addressed at trial, and the jury still determined that Kelsey was
the shooter.
    The  government  also  provided  sufficient  evidence  to
establish Kelsey’s intent to retaliate against the CI for provid‐
ing information to law enforcement. The evidence illustrated
that  Kelsey  and  Toby  knew  the  CI  before  he  was  shot  on
April 2, 2014. The CI introduced Agent Labno to Toby to help
arrange the drugs‐for‐guns transaction. Toby made repeated
attempts to contact the CI and ultimately blamed the CI for the
set up. 
     Smith,  the  CI’s  neighbor,  testified  that  Kelsey  inquired
about the CI’s location and car, and asked him to report back
if  he  saw  the  CI.  Smith  also  testified  that  on  the  evening  of
April 2, 2014, Kelsey called him to ask whether there were any
cameras in the parking lot of the apartment building where the
CI lived. 
    Barlow and the CI resided at the same address; Barlow was
shot on March 27, 2014, and the CI was shot on April 2, 2014.
The  evidence  established  that  Toby  mistakenly  shot  Barlow
at his apartment because he thought the CI lived there. After
realizing  his  mistake,  Kelsey  went  back  to  the  building  on
April 2, 2014, and shot the CI. A jury could have reasonably
inferred that Toby and Kelsey wanted to kill the CI in retalia‐
tion  for  the  CI’s  cooperation  with  law  enforcement,  which
resulted in Fields’ arrest and a foiled drugs‐for‐guns transac‐
tion. 
18                               Nos. 16‐2208, 16‐2676 & 16‐3975

    Next, Kelsey argues that there was insufficient evidence to
support his drug‐conspiracy conviction, see 21 U.S.C. § 846. We
decline  his  invitation  to  “second‐guess  the  jury’s  credibility
determinations.” United States v. Cardena, 842 F.3d 959, 994 (7th
Cir.  2016).  We  have  already  detailed  Kelsey’s  role  in  the
conspiracy. We conclude that the government’s evidence was
sufficient. Relatedly, we note that Kelsey also challenges the
court’s denial of his request for a buyer‐seller jury instruction.
See United States v. Lomax, 816 F.3d 468, 476 (7th Cir. 2016). His
argument lacks merit, especially in light of all the evidence the
government presented and the court’s alternative instruction.
        2. Sentencing Enhancements
   Kelsey  challenges  the  two‐level  obstruction  of  justice
enhancement  under  U.S.S.G.  §  3C1.1.  We  review  a  district
court’s factual findings underlying this enhancement for clear
error,  and  we  review  de  novo  whether  these  findings  ade‐
quately support the enhancement. United States v. Nichols, 847
F.3d 851, 858 (7th Cir. 2017). 
    The Guidelines permit a two‐level upward adjustment if a
defendant “willfully obstructed or impeded, or attempted to
obstruct or impede” the prosecution of the offense of convic‐
tion. U.S.S.G. § 3C1.1. In applying this enhancement based on
perjury,  the  district  court  should  indicate  it  has  found  the
elements of perjury: falsity, materiality, and willfulness. United
States  v.  Brown,  843  F.3d  738,  742  (7th  Cir.  2016)  (citation
omitted).
    Kelsey argues that the false testimony he provided at the
suppression hearing was not willful. He claims that he testified
to the best of his ability as to his interactions with law enforce‐
Nos. 16‐2208, 16‐2676 & 16‐3975                                             19

ment agents on April 5, 2014. He argues that his testimony at
the  suppression  hearing  was  along  the  lines  of  simply  not
being able to recall being shown a consent‐to‐search form and
that he never gave oral consent to the search. 
    We  disagree.  The  district  court  found  that  Kelsey  gave
more than just misstatements but “intentionally false responses
that were made in an effort to get the evidence suppressed.”
The  court  referenced  its  findings  from  its  order  denying
Kelsey’s  suppression  motion,  which  detailed  his  internally
inconsistent  testimony.  For  example,  Kelsey  submitted  an
affidavit in which he denied giving the agents oral consent to
search his apartment and represented that he refused to sign a
consent‐to‐search  form.  In  contrast,  he  testified  that  Agent
Labno never showed him a document and that he never saw a
consent‐to‐search form. But this was not the end of the contra‐
dictions. On cross‐examination, Kelsey testified that he did not
recall having a conversation with Agent Labno about consent
to search his apartment. Contrary to this claim, he testified that
Agent Labno asked him to sign a consent‐to‐search form and
that he told Agent Labno that “there’s nothing in my apart‐
ment. I’m not signing no consent.” The district court found that
Kelsey’s  testimony  was  contradictory,  evasive,  and  not
credible. Accordingly, the district court properly applied the
enhancement for obstruction of justice under § 3C1.1.2 


2
   In light of this discussion, we note that Kelsey also challenges the denial
of his suppression motion, arguing that the district court erred in finding
that he gave consent to the search of his apartment. It is well established
that  a  search  conducted  pursuant  to  voluntary  consent  from  the  person
                                                                 (continued...)
20                                   Nos. 16‐2208, 16‐2676 & 16‐3975

    Next, Kelsey contends that there was insufficient evidence
to  support  the  two‐level  enhancement  under  U.S.S.G.
§ 2A2.1(b)(1)(B). He also argues that the  injuries the CI and
Mark  suffered  did  not  constitute  a  “serious  bodily  injury.”
Because Kelsey argues that the district court misinterpreted the
Guidelines, our review is de novo. United States v. Bogan, 267
F.3d 614, 624 (7th Cir. 2001). We review for clear error a district
court’s factual findings at sentencing. Id. at 623.
    The Guidelines permit a two‐level sentencing enhancement
when a victim sustains a “serious bodily injury” in the course
of an attempted murder. U.S.S.G. § 2A2.1(b)(1)(B). A serious
bodily injury is as an “injury involving extreme physical pain
or the protracted impairment of a function of a bodily member,
organ,  or  mental  faculty;  or  requiring  medical  intervention
such  as  surgery,  hospitalization,  or  physical  rehabilitation.”
U.S.S.G. § 1B1.1, cmt. n.1(L).
    The  district  court  applied  the  enhancement  based  on
injuries  that  the  CI  and  Mark  suffered  as  a  result  of  Kelsey
shooting them. First, the court credited the CI’s testimony that
Kelsey shot him “point‐blank” in the back of his left shoulder
and the bullet hit his jaw as it exited. The court further noted



2
   (...continued)
whose property is searched is not a violation of the Fourth Amendment. See
Georgia v. Randolph, 547 U.S. 103, 109 (2006). “Whether consent was given
is a factual issue that we review for clear error.” United States v. Gonzalez‐
Ruiz, 794 F.3d 832, 835 (7th Cir. 2015). Kelsey fails to show that the court
committed clear error in finding that he gave consent or that its decision to
credit  the  agent’s  testimony  over  his  own  was  “completely  without
foundation.” Id. The court properly denied Kelsey’s motion. 
Nos. 16‐2208, 16‐2676 & 16‐3975                                      21

that the CI had to go to the hospital and that he was in physical
pain. Second, the court also credited Mark’s testimony that he
had  to  go  to  the  hospital  to  have  his  head  stapled  after  the
bullet lacerated his scalp. Mark described his extreme physical
pain, testifying that, on a level from one to ten, his pain was a
ten. 
    Kelsey denies that the two victims suffered a serious bodily
injury  because  they  were  released  from  the  hospital  within
hours of arriving. In Bogan, we rejected the argument that a
serious bodily injury necessarily requires a prolonged hospital
stay. 267 F.3d at 624. Hospitalization is only one aspect of what
may be considered in determining whether a victim’s injury
constitutes a serious bodily injury. See U.S.S.G. § 1B1.1, cmt.
n.1(L).  The  court  considered  the  victim’s  extreme  physical
pain, not hospitalization.
    The question here is whether the government proved by a
preponderance of the evidence that the CI or Mark suffered a
serious bodily injury. The district court observed the CI’s and
Mark’s  testimony  and  photographs  presented  at  trial.  The
court had an adequate basis to support its finding as to the
nature of the injuries. 
   C. Anders Brief
    Last, we address the Anders brief submitted by counsel for
Whitfield.  Whitfield  waived  his  right  to  a  jury  trial  and
proceeded  to  a  bench  trial.  He  was  convicted  of  being  an
accessory after the fact, in violation of 18 U.S.C. § 3. The district
court denied his renewed motion for a judgment of acquittal or
a  new  trial.  Prior  to  sentencing,  Whitfield  objected  to  the
presentence  investigation  report.  At  sentencing,  the  district
22                               Nos. 16‐2208, 16‐2676 & 16‐3975

court rejected Whitfield’s objections to the PSR and sentenced
him to 84 months’ imprisonment.
    Whitfield’s attorney filed an Anders brief in support of his
motion  to  withdraw  as  appointed  counsel.  We  agree  with
counsel that it would be frivolous to challenge the denial of
Whitfield’s  motion  for  acquittal  or  a  new  trial,  the  district
court’s evidentiary determinations, or the denial of his request
for new appointed counsel.
   We also agree with counsel that it would be frivolous to
challenge the sentence; the district court stated that it would
have imposed the same sentence even if it was incorrect about
the sentencing enhancement; the district court departed from
the Guidelines based on strong evidence that Whitfield was
the getaway driver for the April 2, 2014, shooting of the CI.
  Finally,  we  also  note  that  Whitfield  made  further  argu‐
ments in his response to the Anders brief that are without merit.
We therefore grant counsel’s motion to withdraw and dismiss
Whitfield’s appeal.
                       III.  CONCLUSION
   For the reasons mentioned above, we AFFIRM Toby Jones’
conviction  and  Kelsey  Jones’  conviction  and  sentence.  We
GRANT  Whitfield’s  counsel’s  motion  to  withdraw  and
DISMISS Whitfield’s appeal.